         Case 3:19-cv-07971-SK Document 33 Filed 06/08/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                      NORTHERN DISTRICT OF CALIFORNIA
11
                               SAN FRANCISCO DIVISION
12
13   FACEBOOK, INC., a Delaware               Case No.: 3:19-CV-07971-SK
     corporation,
14                                            ORDER GRANTING PLAINTIFF
15             Plaintiff,                     FACEBOOK, INC.’S MOTION TO
                                              CONTINUE INITIAL CASE
16        v.                                  MANAGEMENT CONFERENCE AS
17                                            MODIFIED [L.R. 6-3]
18   ILIKEAD MEDIA INTERNATIONAL
     COMPANY LTD., HUANG TAO, and
19   CHEN RAN CONG,                          Current Date:        June 21, 2021
          aka “Chen Xiao Cong,”              Proposed Date:       September 20, 2021
20                                           Court Room:          C, 15th Floor
          aka “Han Xiao Cong,”
21        aka “Ran Mao Ping,”                Judge:               Hon. Sallie Kim
22
               Defendants.
23                                            FAC Filed: June 5, 2020
                                              Complaint Filed: December 5, 2019
24
25
26
27
28
                       ORDER GRANTING PLAINTIFF FACEBOOK, INC.’S
                MOTION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                                               CASE NO.: 3:19-cv-07971-SK
            Case 3:19-cv-07971-SK Document 33 Filed 06/08/21 Page 2 of 2



 1                                               ORDER
 2           Upon review and consideration of Plaintiff’s Motion to Continue Initial Case
 3   Management Conference, and with good cause appearing therefor, the Court HEREBY
 4   ORDERES that the Initial Case Management Conference is continued from June 21,
 5   2021 to August 23, 2021, at 1:30 p.m. If Plaintiff files its motion for default judgment
 6   by August 16, 2021, Plaintiff will not be required to file a Case Management Statement
 7   and the Court will vacate the Case Management Conference.
 8           IT IS SO ORDERED.
 9   DATED: June 8, 2021
10                                                     By:
11                                                           SALLIE KIM
                                                             United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   073923.0000038 EMF_US 85382550v1
                                                    1
                               ORDER GRANTING PLAINTIFF FACEBOOK, INC.’S
                        MOTION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                                                       CASE NO.: 3:19-cv-07971-SK
